IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 637 MAL 2014
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
MICHAEL O'DONNEL MCKINNEY,    :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.